Title: To George Washington from Henry Knox, 25 June 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department June 25, 1794
               
               Last evening I received a letter from Major General Wayne dated the 26th of May, and from the Deputy Quarter Master General at Fort Washington dated the 31st of the same month. I enclose a copy of the General’s letter.
               General Scott would probably arrive at Fort Washington about the 6th instant, his instructions therefore would not militate with Wayne’s arrangements as the latter in a letter to Govr Shelby says that General Scott would expect to command.
               On the 13th of May some Savages attacked an escort carrying Provisions from Fort Washington to Fort Hamilton killed five out of six of the advanced Guard but were repulsed with the loss of one killed and six rifles taken, but they carried off some horses, so says Wilkinson.
               I have also another private letter from General Wilkinson in which he says on the subject of provisions
               
               "The strife between the Contractors and the General appears to increase, but our provisions increase also, and I think all difficulty on this head must soon cease, as a competition in the purchase of Beef Cattle, has taken place between them, which must soon secure a sufficient stock."
               The other parts of the letter complain of the detachment at Fort Massac as not being sufficient. That General Wayne had suspected that he, Wilkinson, had been the cause of the defaults of the Contractors.
               I myself am pretty well convinced that the contractors will not fail for want of flour, as by the enclosed letter from Mr Williams it appears that they must have at Fort Washington and advanced of it, one year’s supply for five thousand Men—but the transpo. may be doubted.
               General Wayne’s intelligence of Simcoe’s being at the Miami rapids is drawn from a distant source, to wit, some reports at Cahokia on the Mississippi May the 6th and therefore not to be depended on. He appears to know nothing immediately from the rapids.
               I have received a letter from General Chapin dated the 12th Instant, a copy of which is enclosed. The narrative mentioned is not material excepting as to the dissatisfaction excited among the six nations by the Presq’ue Isle business and the confirmation of the british erecting a post at the Miami under the idea of its being an indian fortification.  I have the honor to be Sir, with perfect respect Your obedient Servant
               
                  H. Knox
               
            